Title: To George Washington from Captain Bartholomew von Heer, 24 September 1778
From: Heer, Bartholomew von
To: Washington, George


          
            Friedrisburg [Fredericksburg] Septembr 24the 1778.
          
          I have the honour to represent to his Excellence this smal Memorandum of the most necessary Suppli to myn Troop of Mareshose and likewiise to by [be] granded by his Excellence the Commander and Chief the Commission according to the Rang each Officeers halts [holds]. and that the Corps who I nouw have Established me [may] be cald the Mareshose wisch Name is justed by all powers in Europe, and shall begg the favour that ordres me [may] by [be] given trou the whole Army that no Reflection me [may] be med [made] upon the Corps weder [whether] by Officers or Men and that myn Soldiers me [may] due [do] theres Duty with Pleasure.
          No. 1. Commission for the Officers wanting of the Mareschose Light Dragoons.
          
          To Bartholomaw von Heer Captain Juni 1the 1778.
          —Bagge Christian Mancke Capt: Lieut: June 1th 1778.
          To Baron John Wolfen–First Lieutenant Sept: 1th 1778
          —Jacob Meitinger—Second Lieut: August 1th 1778
          —Mathias Schneider thirt Lieut.—August 1th 1778
          
          No. 2. A Order to drafft the Men outher [out of] the different Regiments of the Army.
          No. 3. A Order to the Clothier General to receive Schirts, Boots, and Blanquets for the Men, to complet them with their Uniform.
          No. 4. A Order to the Pay Master General to receive the Pay due to the Officers.
          No. 5 Memorandum of Captain Weiss. I have the honour to acquent his Excellence that Capt: Weiss who acted as Provood Martial woud by corrtissay to be granded to the Station of Kipen the Prowood to take caer [care] of the Prisoners but offred not to duty with William Hanch on informs my [me] that he is a unkairfull and drunken Men and wichs to a suchs Men the Provood kan not by [be] trusted wisch I know to myn selv that his behaviour is affect to Capt. Weiss information.
          I Begg hereby his Excellence consideration me [may] take Plass that I me [may] be granded with a Answer so sun [soon] as convenience and I am his Excellence most humble and most Obidient Servant
          
            Barth: von Heer Capt.of Mareshose Light Dragoons
          
         